An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1258
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014


STATE OF NORTH CAROLINA

      v.                                      Rutherford County
                                              No. 12 CRS 00294
APRIL BLAND WOOD



      Appeal by Defendant from order entered 15 April 2013 by

Judge Gary Gavenus in Superior Court, Rutherford County.                      Heard

in the Court of Appeals 29 April 2014.


      Attorney General Roy Cooper, by Special Deputy                      Attorney
      General Donald R. Teeter, Sr., for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender John F. Carella and Assistant Appellate Defender
      Benjamin Dowling-Sendor, for Defendant-Appellant.


      McGEE, Judge.


      April    Bland    Wood    (“Defendant”)       appeals    from    the    trial

court's order modifying the terms of her probation and imposing

Confinement in Response to Violation (“CRV”) for a period of

sixty days, pursuant to N.C. Gen. Stat. § 15A–1344(d2) (2013).

      Defendant pleaded guilty to possession of stolen goods and

possession of methamphetamine on 7 March 2011.                     In accordance
                                           -2-
with    Defendant’s       plea       agreement,      the      trial       court     sentenced

Defendant to an active term of six to eight months’ imprisonment

for possession of stolen goods, and a suspended term of four to

five    months’    imprisonment         for    possession          of     methamphetamine.

The trial court placed Defendant on supervised probation for

thirty months.

       Probation violation reports were filed in February and May

2012,    alleging     that       Defendant         violated        the     terms     of     her

probation.    The trial court entered an order finding Defendant

in violation of her probation on 6 August 2012, and imposed a

ninety-day CRV.

       Probation violation reports were again filed on 28 January

2013 alleging that Defendant had again violated her probation.

The trial court entered an order on 15 April 2013 finding that

Defendant    was    in     violation          of    her       probation       and     ordered

Defendant    incarcerated         for    sixty      days      ‒    the    balance     of    her

remaining    sentence      ‒     as    CRV.        See    N.C.      Gen.    Stat.     §    15A–

1344(d2).

       Defendant wrote to the superior court on 21 April 2013 and

requested    an    appeal.           Appellate     entries         were    filed     and   the

Appellate    Defender          was     appointed         to       represent       Defendant.

Defendant filed       a    petition for writ of certiorari with this
                                               -3-
Court       on    9    December       2013,    in     which    counsel      conceded       that

Defendant’s letter to the superior court failed to comply with

Rule    4    of       the   North     Carolina      Rules     of    Appellate      Procedure.

Specifically, Defendant’s letter failed to specify the court to

which she wished to appeal, did not designate the order from

which she wished to appeal, and was not served upon the State.

Accordingly, Defendant requested that this Court issue a writ of

certiorari to review the trial court’s 15 April 2013 order.

       The State moved to dismiss Defendant’s appeal on 15 January

2014.        The      State    contends       that,    even    if    the    Court    were    to

overlook Defendant’s failure to comply with Rule 4, the appeal

should be dismissed.                  The State asserts that a defendant does

not have a statutory right to appeal from an order imposing CRV

pursuant to N.C. Gen. Stat. § 15A-1347.                             State v. Romero, __

N.C. App. __, 745 S.E.2d 364 (2013).                           We note, however, that

this    Court         declined    to    express      any    opinion    on    the    issue    of

whether a         CRV that       constitutes the balance of                 a defendant’s

sentence would constitute a de facto revocation entitling the

defendant to appellate review.                   Romero, __ N.C. App. at __ n. 1,

745 S.E.2d at 366 n.1; N.C. Gen. Stat. § 15A–1344(d2).                                In our

discretion,            we     grant     Defendant’s         petition        for     writ     of

certiorari, and deny the State’s motion to dismiss.
                                       -4-
       We   conclude,    however,   that     Defendant’s    appeal    is    wholly

frivolous in that counsel appointed to represent Defendant has

been   unable    to   identify   any   issue      with   sufficient   merit    to

support a meaningful argument for relief on appeal and asks that

this Court conduct its own review of the record for possible

prejudicial error.        Counsel has also shown to the satisfaction

of this Court that they have complied with the requirements of

Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and

State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising

Defendant of her right to file written arguments with this Court

and providing Defendant with the documents necessary for her to

do so.

       Defendant has not filed any written arguments on her own

behalf with this Court and a reasonable time in which she could

have done so has passed.            In accordance with Anders, we have

fully examined the record to determine whether any issues of

arguable merit appear therefrom.              We have been unable to find

any possible prejudicial error and conclude that the appeal is

wholly      frivolous.    Accordingly,       we   affirm   the   trial     court’s

order.

       Furthermore, Defendant requests this Court to remand this

case “for correction of the trial court’s order dated 15 April
                                         -5-
2013 to correct the dates of the violation reports and delete

the   reference     to    the    non-existen[t]         third   paragraph    of    the

second    violation      report.”      Counsel      for    Defendant      notes    that

“[s]uch a remand by itself, however, will provide [Defendant]

with no relief[.]”         We note that the practice of remanding for

correction of a clerical error appears to be a relatively new

practice deriving from State v. Smith, 188 N.C. App. 842, 845,

656 S.E.2d 695, 696 (2008).

      The cases which Smith cites show that the “clerical error”

analysis    previously      consisted       of    reviewing     a   correction     the

trial court had already made to see whether the error corrected

was judicial or merely clerical.                 See State v. Taylor, 156 N.C.

App. 172, 177, 576 S.E.2d 114, 117-18 (2003); State v. Cannon,

244 N.C. 399, 403, 94 S.E.2d 339, 342 (1956).

      The   trial   court       has   the    authority     to    correct    clerical

errors. “It is universally recognized that a court of record has

the   inherent    power    and    duty      to   make    its    records    speak   the

truth.”     State v. Linemann, 135 N.C. App. 734, 738, 522 S.E.2d

781, 784 (1999) (quoting Cannon, 244 N.C. at 403, 94 S.E.2d at

342).     On the other hand, the trial court does not have the

authority to correct judicial errors.                   Taylor, 156 N.C. App. at
                                     -6-
176, 576 S.E.2d at 117 (a trial court cannot, “under the guise

of an amendment of its records, correct a judicial error”).

       Smith therefore appears to be inconsistent with older case

law.    However, pursuant to State v. Jones, 358 N.C. 473, 487,

598    S.E.2d   125,    134    (2004),     we   may   only   point   out     the

inconsistency.         In   accordance   with    Smith,   this   case   is   so

remanded for correction of the clerical errors noted.

       Affirmed in part; remanded in part.

       Judges ELMORE and DAVIS concur.

       Report per Rule 30(e).